Exhibit 10.1

 

SIXTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

This Sixth Amendment to Revolving Credit Agreement (this “Sixth Amendment”) made
and entered into as of the 27th day of December, 2012, is by and between PNC
BANK, NATIONAL ASSOCIATION, a national banking association, as Lender and L/C
Issuer (“LENDER”), and K12 INC., a Delaware corporation (“Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, prior hereto, Lender provided certain loans, extensions of credit and
other financial accommodations (the “Financial Accommodations”) to Borrower,
SCHOOL LEASING CORPORATION, a Delaware corporation (“SLC”), and AMERICAN SCHOOL
SUPPLY CORPORATION, a Delaware corporation (“ASSC”), pursuant to: (a) that
certain Revolving Credit Agreement dated as of December 21, 2006, as amended by
that certain Amendment No. 1 to Revolving Credit Agreement dated as of
October 5, 2007, each by and among Lender, Borrower, SLC and ASSC, as further
amended by that certain Second Amendment to Revolving Credit Agreement dated as
of October 31, 2008, by and among Borrower, Lender and the Guarantors party
thereto, as further amended by that certain Third Amendment to Revolving Credit
Agreement dated as of December 15, 2008, that certain Fourth Amendment to
Revolving Credit Agreement dated as of June 26, 2009, and that certain Fifth
Amendment to Revolving Credit Agreement dated as of September 8, 2009, each by
and between Lender and Borrower (collectively, the “Credit Agreement”), and
(b) the other documents, agreements and instruments referenced in the Credit
Agreement or executed and delivered pursuant thereto;

 

WHEREAS, pursuant to that certain State of Delaware Certificate of Merger of
Domestic Corporations dated as of June 25, 2008, and filed with the Delaware
Secretary of State on June 27, 2008, SLC and ASSC both merged with and into K12
Management;

 

WHEREAS, Borrower has requested that Lender, among other things, (i) extend the
Termination Date to December 31, 2013, (ii) release Lender’s security interest
in the Collateral, and (iii) modify certain covenants and defaults set forth in
the Credit Agreement (collectively the “Additional Financial Accommodations”);
and

 

WHEREAS, Lender is willing to provide the Additional Financial Accommodations,
but solely on the terms and subject to the provisions set forth in this Sixth
Amendment and the other agreements, documents and instruments referenced herein
or executed and delivered pursuant hereto.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
understandings of the parties hereto set forth herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Lender and Borrower hereby agree as set forth in this Sixth
Amendment.

 

--------------------------------------------------------------------------------


 

I.                                        Definitions.

 

A.                                    Use of Defined Terms.  Except as expressly
set forth in this Sixth Amendment, all terms which have an initial capital
letter where not required by the rules of grammar are used herein as defined in
the Credit Agreement.

 

B.                                    Amended Definitions.  Effective as of the
date of this Sixth Amendment, Section 1.1 of the Credit Agreement is hereby
amended by deleting the definitions of “Applicable Margin,” “Loan Documents,”
“Material Adverse Effect,” and “Termination Date” and substituting therefor the
following, respectively:

 

“Applicable Margin” means (a) with respect to Eurodollar Loans, 175 basis
points, and (b) with respect to Base Rate Loans, 0 basis points.

 

“Loan Documents” means this Agreement, the Note, the Applications, the
Guaranties, and each other instrument or document to be delivered hereunder or
thereunder or otherwise in connection therewith.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property or condition (financial
or otherwise) of Borrower or one or more its Subsidiaries taken as a whole,
(b) material impairment of the ability of Borrower and its Subsidiaries taken as
a whole to perform its obligations under any Loan Document, or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability 
against Borrower or any Subsidiary of any Loan Document or the rights and
remedies of the Lender thereunder.

 

“Termination Date” means December 31, 2013 or such earlier date on which the
Commitment is terminated in whole pursuant to Section 2.9, 7.2 or 7.3.

 

C.                                    Deleted Definitions.  Effective as of the
date of this Sixth Amendment, Section 1.1 of the Credit Agreement is hereby
amended by deleting the definitions of “Collateral,” “Collateral Documents,”
“Pledge Agreements,” and “Security Agreements” in their entirety.

 

II.                                   Amendments to Credit Agreement.  Effective
as of the date of this Sixth Amendment, the Credit Agreement is hereby amended
as follows:

 

A.                                    Place and Application of Payments.  Clause
(1) of Section 2.8 of the Credit Agreement is hereby amended by deleting clause
(1) of Section 2.8 of the Credit Agreement in its entirety and substituting
therefor the following:

 

“(1)                           first, to the payment of any outstanding costs
and expenses incurred by the Lender in accordance with the terms and conditions
of the Loan Documents in protecting, preserving or enforcing rights under the
Loan Documents, and in any event all costs and expenses of a character which
Borrower has agreed to pay the Lender under Section 9.12;”

 

2

--------------------------------------------------------------------------------


 

B.                                    Place and Application of Payments.  Clause
(4) of Section 2.8 of the Credit Agreement is hereby amended by deleting clause
(4) of Section 2.8 of the Credit Agreement in its entirety and substituting
therefor the following:

 

“(4)                           fourth, to the payment of all other unpaid
Obligations and all other indebtedness, obligations, and liabilities of Borrower
and its Subsidiaries to Lender or any of its Affiliates (including, without
limitation, Funds Transfer and Deposit Account Liability); and”

 

C.                                    Commitment
Fee.                                              Section 2.11(b) of the Credit
Agreement is hereby amended by deleting Section 2.11(b) of the Credit Agreement
in its entirety and substituting therefor the following:

 

(b)                                 [Reserved].

 

D.                                    Audit
Fee.                                         Section 2.11(d) of the Credit
Agreement is hereby amended by deleting Section 2.11(d) of the Credit Agreement
in its entirety and substituting therefor the following:

 

(b)                                 [Reserved].

 

E.                                     The Collateral and
Guaranties.                          Article 4 of the Credit Agreement is hereby
amended by deleting Article 4 of the Credit Agreement in its entirety and
substituting therefor the following:

 

“4.                                THE GUARANTIES

 

4.1 [Reserved].

 

4.2                               Guaranties.  The payment and performance of
all Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability shall at all times be guaranteed by each direct and indirect
Subsidiary of Borrower pursuant to one or more guaranty agreements in form and
substance acceptable to the Lender, as the same may be amended, modified or
supplemented from time to time (individually a “Guaranty’ and collectively the
“Guaranties”).

 

4.3                               Further Assurances.  If Borrower or any
Subsidiary forms or acquires any other Subsidiary after the date hereof, such
Person shall promptly upon such formation or acquisition cause such newly formed
or acquired Subsidiary to execute a Guaranty as the Lender may then reasonably
require and Borrower shall also deliver to the Lender or cause such Subsidiary
to deliver to the Lender, at Borrower’s cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Lender in connection therewith.”

 

F.                                      Authority and Enforceability.
Section 5.2 of the Credit Agreement is hereby amended by deleting Section 5.2 in
its entirety and substituting therefor the following:

 

3

--------------------------------------------------------------------------------


 

“5.2                         Authority and Enforceability.  Borrower has full
right and authority to enter into this Agreement and the other Loan Documents
executed by it, to make the borrowings herein provided for, to issue its Note in
evidence thereof, and to perform all of its obligations hereunder and under the
other Loan Documents executed by it.  Each Subsidiary has full right and
authority to enter into the Loan Documents executed by it, to guarantee the
Obligations, Hedging Liability and Funds Transfer and Deposit Account Liability,
and to perform all of its obligations under the Loan Documents executed by it. 
The Loan Documents delivered by Borrower and by each Subsidiary have been duly
authorized, executed and delivered by such Person and constitute valid and
binding obligations of such Person enforceable against it in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law); and this
Agreement and the other Loan Documents do not, nor does the performance or
observance by Borrower or any Subsidiary of any of the matters and things herein
or therein provided for, (a) contravene or constitute a default under any
provision of law or any judgment, injunction, order or decree binding upon
Borrower or any Subsidiary or any provision of the organizational documents
(e.g., charter, articles of organization or incorporation or by-laws, articles
of association or operating agreement, partnership agreement or other similar
documents) of Borrower or any Subsidiary, (b) contravene or constitute a default
under any covenant, indenture or agreement of or affecting Borrower or any
Subsidiary or any of its Property, in each case where such contravention or
default, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect, or (c) result in the creation or imposition of any
Lien or any Property of Borrower or any Subsidiary.”

 

G.                                    Quarterly Reports.  Section 6.1(a) of the
Credit Agreement is hereby amended by deleting Section 6.1(a) in its entirety
and substituting therefor the following:

 

“(a)                           Quarterly
Reports.                                          Within 45 days after the end
of each Fiscal Quarter, Borrower’s consolidated balance sheet as at the end of
such quarter and the related consolidated statement of operations for such
quarter and for the elapsed portion of the Fiscal Year-to-date period then
ended, each in reasonable detail, prepared in accordance with GAAP, setting
forth comparative consolidated figures for the corresponding periods in the
prior Fiscal Year of Borrower and comparable consolidated budgeted figures for
the current Fiscal Quarter and the elapsed portion of the Fiscal Year-to-date
period then ended, all of which shall be certified by the chief financial
officer or other officer of Borrower, acceptable to the Lender that they fairly
present in all material respects in accordance with GAAP the financial condition
of Borrower and its Subsidiaries as of the dates indicated and the results of
their operations for the period indicated, subject to normal year-end audit
adjustments and the absence of footnotes.  Notwithstanding the foregoing,
Borrower shall not be required to deliver the quarterly or Fiscal Year-to-date
financial statements described above for Fiscal Quarters which end on June 30;
provided that the foregoing shall in no way alleviate Borrower’s obligations
under Section 6.1(b) of this Agreement.”

 

4

--------------------------------------------------------------------------------


 

H.                                   Maintenance of Property, Insurance, etc. 
The last sentence of Section 6.3 of the Credit Agreement is deleted in its
entirety.

 

I.                                        Liens.  Section 6.12 of the Credit
Agreement is hereby amended by deleting Section 6.12 of the Credit Agreement in
its entirety and substituting therefor the following:

 

“6.12                 Liens.  Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur or suffer to exist any Lien on any of its
Property; provided that the foregoing shall not prevent the following (the Liens
described below, the “Permitted Liens”):

 

(a)                                 Taxes. Inchoate Liens for the payment of
taxes which are not yet due and payable or the payment of which is not required
by Section 6.7 or, if such taxes are due and payable, the Person owing such
taxes is contesting such taxes in good faith and by appropriate proceedings and
appropriate reserves have been provided for such taxes;

 

(b)                                 Statutory Liens. Liens arising by statute in
connection with worker’s compensation, unemployment insurance, old age benefits,
social security obligations, taxes, assessments, statutory obligations or other
similar charges (other than Liens arising under ERISA), good faith cash deposits
in connection with tenders, contracts or leases to which Borrower or any
Subsidiary is a party or other cash deposits required to be made in the ordinary
course of business other than deposits securing Reclamation Bonds, provided in
each case that the obligation is not for borrowed money and that the obligation
secured is not overdue or, if overdue, is being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves have been established therefor;

 

(c)                                  Mechanics’ Liens. Mechanics’, workmen’s,
materialmen’s, landlords’, carriers’ or other similar Liens arising in the
ordinary course of business with respect to obligations which are not due or
which are being contested in good faith by appropriate proceedings which prevent
enforcement of the matter under contest;

 

(d)                                 To Lender.  Liens in favor of Lender;

 

(e)                                  Operating Leases. Any interest or title of
a lessor under any operating lease;

 

(f)                                   Other Permitted Liens. Liens on property
of Borrower or any Subsidiary created solely for the purpose of securing
indebtedness permitted by Sections 6.11(d) or 6.11(e) representing or incurred
to finance the purchase price of Property, provided that no such Lien shall
extend to or cover other Property of Borrower or such Subsidiary other than the
respective Property so acquired, and the principal amount of indebtedness
secured by any such Lien shall at no time exceed the purchase price of such
Property, as reduced by repayments of principal thereon; and

 

(f)                                   Easement. Easements, rights-of-way,
restrictions, and other similar encumbrances against real property incurred in
the ordinary course of business which, in the aggregate, are not substantial in
amount and which do not materially detract from the value of the Property
subject thereto or materially interfere with the ordinary conduct of the
business of Borrower or any Subsidiary.”

 

5

--------------------------------------------------------------------------------


 

J.                                        Contract Advances.  Section 6.14(b) of
the Credit Agreement is hereby amended by deleting Section 6.14(b) of the Credit
Agreement in its entirety and substituting therefor the following:

 

“(b)                           Contract Advances.  Advances made in the ordinary
course of business and pursuant to contractual terms to schools or school
districts in an amount not to exceed $17,000,000 in the aggregate at any one
time outstanding commencing July 1, 2012 and at all times thereafter.”

 

K.                                   Covenants.  Section 7.1(b) of the Credit
Agreement is hereby amended by deleting Section 7.1(b) of the Credit Agreement
in its entirety and substituting therefor the following:

 

“(b)                           Covenants.  Default in the observance or
performance of any covenant set forth in Section 6.9, 6.11, 6.12, 6.13, 6.14,
6.16, 6.18, 6.19, 6.20 or 6.21;”

 

L.                                     Other Loan Documents.  Section 7.1(e) of
the Credit Agreement is hereby amended by deleting Section 7.1(e) of the Credit
Agreement in its entirety and substituting therefor the following:

 

“(e)                            Other Loan Documents.  Any event occurs or
condition exists (other than those described in Sections 7.1(a) through 7.1(d))
which is specified as an event of default under any of the other Loan Documents,
or any of the Loan Documents shall for any reason not be or shall cease to be in
full force and effect or is declared to be null and void, or Borrower, any
Guarantor or any Subsidiary takes any action for the purpose of terminating,
repudiating or rescinding any Loan Document executed by it or any of its
obligation thereunder;”

 

M.                                 Cross Default.  Section 7.1(g) of the Credit
Agreement is hereby amended by deleting Section 7.1(g) of the Credit Agreement
in its entirety and substituting therefor the following:

 

“(g)                           Cross Default.  Default shall occur under any
Indebtedness of Borrower or any Subsidiary aggregating in excess of $10,000,000,
or under any indenture, agreement or other instrument under which the
Indebtedness aggregating in excess of $10,000,000 may be issued, and such
default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Indebtedness (whether or not such
maturity is in fact accelerated), or any such Indebtedness shall not be paid
when due (whether by demand, lapse of time, acceleration or otherwise);”

 

N.                                    Judgments.  Section 7.1(h) of the Credit
Agreement is hereby amended by deleting Section 7.1(h) of the Credit Agreement
in its entirety and substituting therefor the following:

 

“(h)                           Judgments.  Any judgment or judgments, writ or
writs or warrant or warrants of attachment, or any similar process or processes,
shall be entered or filed against Borrower or any Subsidiary, or against any of
its Property, in an aggregate

 

6

--------------------------------------------------------------------------------


 

amount in excess of $10,000,000 (except to the extent fully covered by insurance
pursuant to which the insurer has accepted liability therefor in writing), and
which remains undischarged, unvacated, unbonded or unstayed for a period of 30
days;”

 

O.                                    Hedging Liability and Funds Transfer and
Deposit Account Liability Arrangements.  Section 8.7 of the Credit Agreement is
hereby amended by deleting Section 8.7 of the Credit Agreement in its entirety
and substituting therefor the following:

 

“8.7 Hedging Liability and Funds Transfer and Deposit Account Liability
Arrangements.  By virtue of the Lender’s execution of this Agreement, any
Affiliate of the Lender with whom Borrower or any Subsidiary has entered into an
agreement creating Hedging Liability or Funds Transfer and Deposit Account
Liability shall be deemed a Lender party hereto, it being understand and agreed
that the rights and benefits of such Affiliate under the Loan Documents consist
exclusively of such Affiliate’s right to share in payments and collections out
of the Guaranties as more fully set forth in Section 2.8 and Section 4 hereof.

 

P.                                      Construction.  Section 9.18 of the
Credit Agreement is hereby amended by deleting Section 9.18 of the Credit
Agreement in its entirety and substituting therefor the following:

 

“9.18 Construction.  The parties acknowledge and agree that the Loan Documents
shall not be construed more favorably in favor of any party hereto based upon
which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation of the Loan Documents.”

 

III.                              Release of Collateral.  Effective as of the
date of this Sixth Amendment, and subject to the full and timely satisfaction of
the conditions precedent set forth in Section IV below, Lender hereby releases
each Security Agreement and each Pledge Agreement, executed by Borrower or a
Guarantor, as the case may be, in favor of Lender, and releases Lender’s
security interest in and to the Collateral and Pledged Collateral (as such terms
are defined in each Security Agreement and each Pledge Agreement) pursuant
thereto.   This release does not constitute a release of (a) any of the Secured
Obligations (as defined therein) secured by the Security Agreements, (b) any
other Obligations or other Indebtedness of Borrower or any Guarantor to Lender,
(c) any Guaranty, or (d) any security interest granted to Lender pursuant to any
agreements, instruments or documents, other than each Security Agreement and
each Pledge Agreement.

 

IV.                               Conditions Precedent. Lender’s obligation to
provide the Additional Financial Accommodations to Borrower is subject to the
full and timely performance of the following covenants prior to or
contemporaneously with the execution of this Sixth Amendment:

 

A.                                    Borrower executing and delivering, or
causing to be executed and delivered to Lender, the following documents, each of
which shall be in form and substance acceptable to Lender:

 

(i)                                     a Company General Certificate of even
date herewith executed by the Secretary of Borrower to Lender;

 

7

--------------------------------------------------------------------------------


 

(ii)                                  a Reaffirmation of Amended and Restated
Guaranty and Suretyship Agreement of even date herewith executed and delivered
to Lender by K12 Management, K12 Classroom, K12 Virtual Schools, K12 California,
K12 Florida, K12 Washington, K12 Services, K12 Middle East, Power-Glide and K12
International;

 

(iii)                               a Reaffirmation of Guaranty and Suretyship
Agreement of even date herewith executed and delivered to Lender by The American
Education Corporation;

 

(iv)                              a Reaffirmation of Guaranty and Suretyship
Agreement of even date herewith executed and delivered to Lender by KC Distance
Learning LLC;

 

(v)                                 a Reaffirmation of Guaranty and Suretyship
Agreement of even date herewith executed and delivered to Lender by University
Education, Inc.;

 

(vi)                              payment by the Borrower of a fully-earned,
non-refundable upfront fee in the amount of Eighty-Seven Thousand Five Hundred
Dollars ($87,500); and

 

(vii)                           such other agreements, documents and instruments
as Lender may reasonably request.

 

B.                                    No Default or Event of Default exists
under the Credit Agreement, as amended by this Sixth Amendment, or the other
Loan Documents;

 

C.                                    No claims, litigation, arbitration
proceedings or governmental proceedings not disclosed in writing to Lender prior
to the date of hereof shall be pending or known to be threatened against
Borrower or any Guarantor and no known material development not so disclosed
shall have occurred in any claims, litigation, arbitration proceedings or
governmental proceedings so disclosed which in the opinion of Lender is likely
to materially and adversely affect the financial position or business of
Borrower or any Guarantor or the capability of Borrower or any Guarantor to pay
its obligations and liabilities to Lender; and

 

D.                                    There shall have been no material or
adverse change in the business, financial condition or results of operations for
Borrower and its Subsidiaries since the date of Borrower’s most recently
delivered financial statements to Lender.

 

V.                                    Conflict.  If, and to the extent, the
terms and provisions of this Sixth Amendment contradict or conflict with the
terms and provisions of the Credit Agreement, the terms and provisions of this
Sixth Amendment shall govern and control; provided, however, to the extent the
terms and provisions of this Sixth Amendment do not contradict or conflict with
the terms and provisions of the Credit Agreement, the Credit Agreement, as
amended by this Sixth Amendment, shall remain in and have its intended full
force and effect, and Lender and Borrower hereby affirm, confirm and ratify the
same.

 

8

--------------------------------------------------------------------------------


 

VI.                               Severability.  Wherever possible, each
provision of this Sixth Amendment shall be interpreted in such manner as to be
valid and enforceable under applicable law, but if any provision of this Sixth
Amendment is held to be invalid or unenforceable by a court of competent
jurisdiction, such provision shall be severed herefrom and such invalidity or
unenforceability shall not affect any other provision of this Sixth Amendment,
the balance of which shall remain in and have its intended full force and
effect.  Provided, however, if such provision may be modified so as to be valid
and enforceable as a matter of law, such provision shall be deemed to be
modified so as to be valid and enforceable to the maximum extent permitted by
law.

 

VII.                          Reaffirmation of Borrower.  Borrower hereby
reaffirms and remakes all of the representations, warranties, covenants, duties,
obligations and liabilities contained in the Credit Agreement, as amended
hereby, and the other Loan Documents, including without limitation, the
Collateral Documents.

 

VIII.                     Fees, Costs and Expenses.  Borrower agrees to pay,
upon demand, all fees, costs and expenses of Lender, including, but not limited
to, reasonable attorneys’ fees, in connection with the preparation, execution,
delivery and administration of this Sixth Amendment and the other agreements,
documents and instruments executed and delivered in connection herewith or
pursuant hereto.

 

IX.                               Choice of Law.  This Sixth Amendment and the
rights and obligations hereunder of each of the parties hereto shall be governed
by and interpreted and determined in accordance with the laws of the
Commonwealth of Virginia.

 

X.                                    Cross Default.  Borrower acknowledges and
agrees that the occurrence of an Event of Default under the Credit Agreement
shall be deemed an Event of Default under each of the other Loan Documents.

 

XI.                               Counterpart.  This Agreement may be executed
in two or more counterparts, each of which will be deemed an original, but all
of which together will constitute one and the same instrument.  A facsimile or
email transmitted executed counterpart to this Sixth Amendment and the other
agreements, documents and instruments executed in connection herewith will be
deemed an acceptable original for purposes of consummating this Sixth Amendment
and such other agreements, documents and instruments; provided, however,
Borrower shall be required to deliver to Lender original executed signature
pages in substitution for said facsimile or email transmitted signature
pages upon Lender’s request therefor.

 

XII.                          Waiver of Jury Trial.  BORROWER AND LENDER EACH
HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY.

 

[signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lender and Borrower have caused this Sixth Amendment to be
executed and delivered by their duly authorized officers as of the date first
set forth above.

 

LENDER:

BORROWER:

 

 

PNC BANK, NATIONAL ASSOCIATION,

K12 INC.,

a national banking association

a Delaware corporation

 

 

 

 

By:

/s/ Matthew Sawyer

 

By:

/s/ Harry T. Hawks

Name:

Matthew Sawyer

 

Name:

Harry T. Hawks

Title:

Senior Vice President

Title:

Executive Vice President and

 

 

Chief Financial Officer

 

10

--------------------------------------------------------------------------------